DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
 
Status of the Claims
	Claims 30-42 are pending. Claims 1-29 have been canceled. Claims 30-42 are new. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 02/04/2022 containing amendments and remarks to the claims.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include features not mentioned in the description: combining stream 46 with the reaction effluent from the metathesis reactor. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the particular feature in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification does not provide a detailed description of the drawings, specifically in regards to the stream 46 being combined with a reaction effluent from the metathesis reactor. The specification explicitly discloses that the C3-C5 hydrocarbons formed in the steam cracker can be recycled back to the propylene metathesis reactor and does not disclose or suggest that the hydrocarbon stream 46 can be combined with the metathesis reactor effluent as illustrated in the drawings and claimed in new claims 30 and 36. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 30 and 36 recite “to produce a cracker effluent comprising ethylene, propylene, butenes, and/or pentenes; and combining the cracker effluent with the reaction effluent”. This limitation is considered new matter that is not fully described and supported in the specification or drawings. The specification discloses that a C3-C5 hydrocarbon stream 46 is recovered and that propylene, n-butenes, and n-pentenes formed in the steam cracker can be recycled back to the propylene metathesis reactor, for additional ethylene production ([0029]). The steam cracker effluent is separated to recover a light (methane) stream, an ethylene stream and a C3-C5 hydrocarbon stream. The specification fails to disclose or suggest that a cracker effluent comprising ethylene, propylene, butenes, and/or pentenes is combined with the reaction effluent from the metathesis reactor, specifically a cracker effluent comprising ethylene. The specification explicitly discloses that an ethylene stream 44 is recovered from the steam cracker effluent and the drawings illustrate that stream 44 is not combined with the reaction effluent from metathesis. Therefore, a cracker stream comprising ethylene is not disclosed or illustrated as being combined with the reaction effluent. The Examiner acknowledges that the drawings illustrate stream 46 comprising C3-C5 hydrocarbons may be combined with the reaction effluent, however, the claims as presented include embodiments which are not supported and considered new matter. 
Claims 31-35 and 37-42 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claims 30 and 36. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art alone or in combination with references discloses a process for the production of ethylene as recited in claims 30 and 36, wherein a cracker effluent comprising ethylene, propylene, butenes, and/or pentenes is combined with a reaction effluent from a metathesis reactor, and subjected to fractionation. 
Banks (U.S. Patent No. 3,261,879) discloses an olefin disproportionation process comprising:
introducing an olefin feed comprising propylene to a reactor 12 (col. 1, line 55 to col. 2, line 7; col. 4, lines 62-63); 
contacting the olefin feed with a disproportionation catalyst to convert the propylene to ethylene and 2-butene (col. 1, lines 21-29; col. 8 – example VII; col. 12 – example XV);
recovering an effluent from the reactor comprising ethylene, 2-butene and unconverted propylene (col. 1, lines 21-29; col. 4, lines 63-64); 
separating the effluent by subjecting the effluent to product recover (col. 5,lines 9-21); and
recycling unconverted feed material or products not in the desired range (col. 5, lines 17-19). 
Banks discloses that propylene disproportionation will produce ethylene, unconverted propylene, 2-butenes and C5+, the hydrocarbon phase of the effluent may be separated to recover a lighter product, unconverted product, heavier product, and any products not in a desired range, and recycling unconverted feed and products not in the desired range (see Examples VII and XV; col. 5, lines 9-19). Banks further teaches that the olefin feed may comprise mixtures of olefins containing at least 3 carbon atoms, and suitable olefins include propylene, 1-butene, and 2-butene (col. 1, lines 55-58; col. 2, lines 6-7). In view of the teachings of Banks, it would be obvious for one of ordinary skill in the art to recognize that a lighter product comprising ethylene, an unconverted propylene fraction, a heavier fraction comprising C5+, and a C4 fraction may be separated from the reactor effluent, and would be further obvious for one of ordinary skill in the art to modify the process of Banks by recycling the unconverted propylene and C4 fraction when the C4 products are not in the desired range as taught by Banks because Banks teaches that mixtures of olefins may be used and unconverted feed material and products not in the desired range can be recycled, and this merely involves subject the effluent to product recover to obtain desired fractions and recycling fractions for further conversion.
Ramachandran et al. (US 2015/0141722 A1), directed to a metathesis process, teaches that mixtures of propylene and other olefins may be subjected to metathesis and the effluent fractionated in a fractionation system to separate products, by-products and unreacted reactants ([0025]; [0040]). Ramachandran discloses that the fractionation system separates an ethylene fraction, propylene fraction, a C4 fraction and a C5+ fraction ([0040]). The propylene and C4 fractions may be recycled to the metathesis reactor ([0041]).
Banks and Ramachandran fail to disclose or suggest feeding at least a portion of a C6+ fraction to a steam cracker to produce a cracker effluent comprising ethylene, propylene, butenes, and/or pentenes, and combining the cracker effluent with the reaction effluent from the metathesis/disproportionation reactor.
Dixon (U.S. Patent No. 3,485,890), directed to conversion of propylene into ethylene, teaches that propylene disproportionation effluent comprising ethylene, propylene, butenes, pentenes and hexenes may be produced and separated, the hexenes may be hydrogenated and provided to a conventional naphtha cracking step (col. 2, lines 21-35; col. 5, lines 23-30). The naphtha cracking step produces addition propylene which can be recycled to the disproportionation step (col. 2, lines 30-32). Dixon teaches that a cracker effluent comprising propylene may be directed to the metathesis reactor and does not disclose or suggest combining the cracker effluent with the metathesis reaction effluent. The prior art which discloses steam cracking a C6+ fraction, obtained from fractionation of a metathesis reaction effluent, teaches recycling cracker effluents to the metathesis reactor and not to the reaction effluent produced from the reactor. Additionally, Dixon teaches away from the claimed combining of the cracker effluent and reaction effluent as Dixon clearly discloses and illustrates separate separation zones for the metathesis reaction effluent and the cracking effluent (See Figure, reference numbers 15 and 25). 
As such, claims 30-42 are indicated as having allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772